Citation Nr: 1452212	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-24 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right arm nerve disability, including as secondary to service-connected residuals of a right clavicle fracture or cervical spine degenerative joint disease.

2.  Entitlement to service connection for right forearm muscle strain, including as secondary to service-connected residuals of a right clavicle fracture or cervical spine degenerative joint disease.

3.  Entitlement to service connection for vertigo.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active military service from June 1971 to August 1973.  The Veteran died in April 2011; the appellant is continuing his claim through substitution.  See December 2011 VA Memorandum.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran requested a Travel Board hearing in his June 2010 substantive appeal; however, a May 2013 Report of Information reveals that the appellant did not wish to appear at a Travel Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

The case was remanded to the Agency of Original Jurisdiction (AOJ) in December 2013.  

The Board has reviewed the physical and Virtual VA electronic claims files.

The issue of entitlement to service connection for a right arm nerve disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent, credible and probative evidence of a right forearm muscle disability that is etiologically related to an in-service injury, event, or disease or proximately due to or chronically aggravated by service-connected disability.

3.  There is no competent, credible, and probative evidence of vertigo that is separate and distinct from the Veteran's service-connected residuals of traumatic brain injury (TBI).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right forearm muscle disability have not been met.  38 U.S.C.A. § 1103, 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for vertigo have not been met.  38 U.S.C.A. § 1103, 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VA provided the required notice in April 2007 and April 2008.  

VA also satisfied its duty to assist the appellant in the development of her claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), VA treatment records, and private treatment records with the claims file.  As the appellant has not identified any evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty to obtain a medical examination or opinion when required.  VA provided several examinations addressing the Veteran's right forearm muscle strain and vertigo claims.  The examinations and opinions are adequate, as the examiners considered the relevant history of his symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  While the December 2010 VA general examiner indicated that no claims file was available, the examination is still adequate and the appellant will not be prejudiced, as the examiner included the results of relevant VA medical tests from 1995 to 2009 in the examination report and, moreover, the record contains additional adequate examinations and opinions.  

Consequently, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the appellant will not be prejudiced by the adjudication of her claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

To prevail on a direct service connection claim, there must be competent medical or, in certain circumstances, lay evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to or the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A.  Right forearm muscle disability.

The appellant contends that the Veteran developed a right forearm disability due to a fractured right clavicle, incurred during an April 1973 motor vehicle accident, the residuals of which caused him to shift his workload to his upper back.  See September 2006 Claim.

The appellant is not entitled to service connection on any basis for right forearm muscle strain because muscle strain is not a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a) and the record lacks competent, credible, and probative evidence that the Veteran's right forearm muscle strain, diagnosed in April 2008 VA treatment records, was etiologically related to an in-service injury, event, or disease or proximately due to or aggravated by service-connected disability.  

The April 2008 VA spine examiner opined that the Veteran's right arm muscle strain was not caused by the April 1973 motor vehicle accident because his symptoms began in 1998 when he suffered a workplace injury involving a pipe wrench and recurred while he was loading plates of film in the radiology department and working in a pharmacy setting up computers.  The January 2014 VA examiner opined that the Veteran's right forearm muscular strain was less likely than not causally or etiologically related to service or caused or aggravated by service-connected disability because his muscle strain began suddenly in 1998 after a workplace injury involving a pipe wrench, the record appeared to lack evidence that the April 1973 injury was related to his workplace injuries during the 1990s, and none of his service-connected disabilities would have caused a muscle strain.  

Further, VA treatment records reveal that the Veteran's symptoms were contemporaneously attributed to his workplace injuries and subsequent tendinitis of the right elbow or bilateral hands, not to the April 1973 injury or any residuals thereof.  See February 1999 VA Treatment Records (diagnosing muscle strain and right tennis elbow following reports of right forearm pain near the elbow while working with a pipe wrench); November 1999 VA Treatment Records (diagnosing chronic right tennis elbow); April 2000 VA Medical Center Pre-Employment Examination (diagnosing symptomatic right arm injury in 1998 after lifting 125 pounds); March 2005 VA Treatment Records (diagnosing extensor tendinitis, bilateral hands, after repetitive hand work).

B.  Vertigo.

The appellant contends the Veteran had vertigo that began in service following an April 1973 head injury during a motor vehicle accident.  See September 2006 Claim.

While the Veteran was competent to report having dizziness, as it is lay observable, and his reports were credible and entitled to probative weight, the appellant is not entitled to service connection for vertigo on any basis because the record appears to lack competent, credible, and probative evidence that he ever had a diagnosis of vertigo at the time of or after filing his September 2006 claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  While an October 2005 VA examiner assessed the Veteran with residuals of head trauma including headaches and mild vertigo, that assessment occurred prior to the Veteran's September 2006 claim and was not later confirmed in VA treatment records or by any other VA examiner.   

Further, the October 2005 VA examiner noted that mild vertigo was "basically manifested only by episodic dizziness," and VA medical practitioners found his dizziness symptom was a residual of his April 1973 TBI, for which he is already service connected.  See October 2005 VA Neurology Examination (opining that the Veteran's dizziness was more likely than not secondary to head trauma because it was well known in medical literature that some patients with head trauma can develop dizziness over the years and magnetic resonance imaging of the brain showed some damage that can cause dizziness); September 2007 VA Spine Examination (reporting having had severe difficulty with balance that then cleared); April 2008 VA Spine Examination (diagnosing headaches with dizziness secondary to closed head injury); September 2009 VA TBI Examination (diagnosing mild complicated or moderate TBI with full neuropsychological recovery and noting poor effort during testing); December 2010 VA General Examination (diagnosing TBI with residuals including dizziness without objective symptoms of a seizure history, balance or coordination problems, numbness, or weakness). 

Further, the January 2014 VA addendum examiner reviewed the record and opined that it was not possible to provide an opinion regarding whether the Veteran's dizziness symptom comprised a separate disability that was related to service or service-connected disability without resorting to speculation.  The rationale was that there was conflicting information, as during an October 1973 VA examination the Veteran did not report any definite vertigo, but he later reported that he had had vertigo ever since the April 1973 motor vehicle accident; missing information, as the Veteran reported in a June 1971 induction medical history that he had been treated for cauliflower ear, which results from a blow to the ear, but did not specify which ear; and evidence that the Veteran likely had symptom amplification-the September 2009 VA neuropsychiatric examiner found that testing suggested the Veteran had put forth poor effort and likely exaggerated deficits.  

The Board therefore gives more probative weight to the January 2014 VA examiner's addendum opinion and medical evidence of record, noted above, that indicates the Veteran's dizziness was a residual of his already service-connected TBI.  

C.  Conclusion

While the appellant and the Veteran believed he had a separate diagnosis of vertigo that was incurred in or related to service, and that the Veteran had a right forearm muscle disability due to service or a service-connected disability, neither he nor the appellant is competent to provide a diagnosis or medical nexus in this case.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  The issues are medically complex, as they involve major organs and bodily systems, and require specialized knowledge and experience.  Id.; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  

Consequently, the competent, credible, and probative evidence of record weighs against granting service connection for a right forearm muscle disability or vertigo.


ORDER

Service connection for a right forearm muscle disability is denied.

Service connection for vertigo is denied.


REMAND

Unfortunately, a remand is again required in this case to ensure the appellant receives every possible consideration.  The record appears to contain conflicting evidence regarding whether the Veteran had a neurological disability that was proximately caused, or chronically aggravated, by service-connected disability.  

The record contains objective evidence of possible neurological abnormalities related to the right arm.  September 2006 and September 2009 VA Examinations (decreased grip strength test results in right versus left hand); see also December 1999 VA Electromyography Test (finding nonspecific "neuropathic" motor unit pattern w/no acute denervative potentials).  

However, the record contains conflicting evidence regarding the etiology of this objective evidence.  It, as well as the Veteran's reported symptoms, has been attributed to his already service-connected thoracolumbar spine degenerative disc disease, cervical spine degenerative joint disease, or residuals of a fractured right clavicle or his non-service-connected bilateral shoulder osteoarthritis or workplace injuries from the 1990s.  See August 1995 VA Psychiatric Examination (reporting right hand weakness and numbness since 1991 right hand surgery); April 2000 VAMC Pre-Employment Examination (diagnosing symptomatic right arm injury involving limited right shoulder range of motion with pain after lifting 125 pounds in 1998); March 2005 VA Treatment Records (diagnosing bilateral extensor tendonitis after repetitive hand work); October 2005 VA Joints Examination (diagnosing osteoarthritis of the bilateral shoulders most likely secondary to old age); May 2007 VA Treatment Records (attributing right arm fatigue and pain to cervical spine stenosis); September 2007 VA Treatment Records (attributing chronic neck and upper arm pain to cervical spine disease and shoulder arthropathy); September 2007 VA Spine Examination (diagnosing cervical spine degenerative arthritis with no evidence of radiculopathy); November 2007 VA Treatment Records (diagnosing bilateral upper arm weakness more likely than not a result of long-standing cervical degenerative disease); December 2007 Dr. Bell Letter (attributing symptoms of neck, shoulder, and upper arm pain to neck injury); April 2008 VA Spine Examination (diagnosing thoracic spine degenerative disc disease without radiculopathy or peripheral neuropathy and noting bilateral arm and shoulder pain and numbness began in 1998 after a workplace injury); November 2009 VA Brain and Spinal Cord Examination (finding upper back tightness precipitated by movement most resembled tension-type and grip strength testing results could be attributed to persistent residuals of healed right clavicle fracture).

The record also, however, contains evidence that the Veteran has never had radiculopathy or peripheral neuropathy.  See September 2007 VA Spine Examination (diagnosing cervical spine degenerative arthritis with no evidence of radiculopathy); April 2008 VA Spine Examination (diagnosing thoracic spine degenerative disc disease without radiculopathy or peripheral neuropathy).

It is unclear how the Veteran could demonstrate objective evidence of neurological symptoms that were then attributed to a musculoskeletal issue while being found to have never had any radiculopathy or peripheral neuropathy.  The Board does not have the medical expertise to determine whether the Veteran had a neurological right arm disability at the time of or after filing his September 2006 claim and, if so, what its etiology may have been.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the January 2014 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of the Veteran's right arm neurological symptoms.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record. 

The examiner MUST review the claims file and provide an opinion, based on the record, regarding: 

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran had a diagnosable right arm neurological disability at the time of or after filing his September 2006 claim that is etiologically related to an in-service injury, event, or disease, including an April 1973 motor vehicle accident, or, alternatively, proximately due to, or aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disability, including cervical spine degenerative joint disease, thoracolumbar spine degenerative disc disease, residuals of a right clavicle fracture, or mild complicated or moderate traumatic brain injury with full neuropsychological recovery.  

The examiner MUST review the January 2014 VA addendum opinion and consider the Veteran's lay statements regarding his symptoms, including his assertion that he developed a right arm nerve disability because his residuals of a fractured right clavicle and TBI caused him to shift his workload to his upper back.  See September 2006 Claim.

The examiner MUST consider the objective evidence and subsequent attributions of the Veteran's symptoms and test results variously to service-connected disabilities, non-service-connected disabilities, and workplace injuries.  See Narrative discussion in this Remand, above.  

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

2. Then, the RO or AMC should readjudicate the remaining claim on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claims should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


